Kellogg, P. J. (dissenting):
The compensation made by the award is for the “injuries sustained ” as stated in section 2 of the law. Under section 14 in all cases the wages of the employees form a basis for the compensation. Under subdivision 3 of section 15 of the law, for permanent partial disabilities, the disability may or may not disable the employee from earning his usual wages. Nevertheless he receives the compensation for- the injury he has sustained. The law was passed to make the employment stand its ordinary risks and to indemnify the injured workman. He cannot assign, release or commute the claim except as permitted by the law, and it is exempt from execution (§ 33); the compensation is payable periodically (§ 25). These provisions are not limitations upon the right of compensation, but are intended to safeguard the compensation so that it shall be of the most advantage to the injured employee. For the loss of an eye the employee receives sixty-six and two-thirds per centum of his average weekly wage for 128 weeks. This does not mean that the weekly payment is to make good to him the diminution in earnings for the week on account of the loss of the eye, because the eye is lost forever. The payment each week is not for the *275injury sustained for that week, but the number of weeks is a convenient way of arranging payments in a manner which will do the most good to him and perhaps be the least burdensome to the employer. Under section 25, in the interest of ■ justice, the Commission may direct that the award be paid in a lump sum rather than in installments. When the payments depend upon the contingency of life, section 27, in the discretion of the Commission, permits- a commutation of the future payments with reference to such contingency. But no such provision is contained in section 25, and for that reason we may infer that the contingency of life does not enter into the award. By section 17, where the compensation is awarded to non-resident aliens, or to those about to become non-residents of the United States or Canada, the Commission directs payment of a lump sum equal to one-half of the regular payments, probably upon the theory that it is better for the party abroad, or going abroad, to receive one-half in a gross sum than to await the payments upon the installment plan, and perhaps for the further reason that as the party is a non-resident alien, the State cannot be prejudiced by the manner in which he uses his money. The compensation is for the loss of the eye, and the injured employee is to receive it whether his earning power is or is not lessened. I think the fair meaning of the law is that upon the award being made the employee has a vested interest, and the payments are to be made from time to time in the interest of the employee, the employer and the public.
It is said that the Commission may modify an award under section 22; but the modification is to be upon the ground of change in conditions "only. It is difficult to see how a change in conditions can take place with reference to the specific injuries mentioned in subdivision 3 of section 15. If the compensation depends entirely upon the loss of earning power, it may be difficult to arrive at a lump sum, as ■ the condition of the injured party from time to time may have a bearing upon that question, and the Commission has the power from time to time to increase or diminish the award. But for the loss of an eye the compensation cannot change or be varied from time to time. The amount to be paid is to continue for 128 weeks unless the Commission concludes that justice requires that it be paid in a *276lump sum. The fact that the amount to be paid in some cases depends upon the future, and upon the future act of the Commission, does not, therefore, control upon the question whether for the loss of an eye the award creates a vested interest. So far as the claimant is concerned the Legislature has fixed a price for an eye, and when the award is made it is a fixed obligation, and does not depend upon his continued life. In no event can he get any more;- the employer should pay no less. If the injured party lives but a week after the award, it cannot be claimed that the payment of a very moderate sum for a week only is any just or fair compensation for the loss of an eye, while it can be seen that in the average case the payment of such sum for 128 weeks is a reasonable and fan’ compensation for the injury sustained. If it had been the intent to make the payment of the installments depend upon the life of the employee, there would have been such a provision in the law; it would not have been left to uncertain inference. In my judgment the answer should be that the employee had a vested interest in the award and the- amount unpaid is payable to his representatives.
Lyon, J., concurred.
Question certified answered: The award is not a vested interest and the payments do not survive.